Title: To George Washington from Abraham Kinney, 8 February 1783
From: Kinney, Abraham
To: Washington, George


                        
                            Dear General
                            Pompton Feby 8th 1783
                        
                        I beg leave to inform your Excellency that on the 3d Instant, I went to Bergen at the Solicitation of my
                            Mother, who has been unwell a long time for the purpose of giving her the Benefit of procuring a few Oysters, which was
                            recommended to her by a Physician to be the only relief for her Indisposition. I left her at the House of Mrs Brown were
                            she wished to remain for a few days, and on my return was solicited by a Mr Caleb Brewen of New Ark, to take in a Bed
                            which he said belonged to a Man who had lately made his escape from New York, and for which he had Governor
                                Livingstons pasport, I took him & his Bed into the sleigh and proceeded for New Ark,
                            shortly after he fired a pistol which he said was by accident, uppon which I was stopped by Lieut. Stewart of General
                            Hazens Regmt who informed me; that in Consequence of the Pistols being fired, several sleighs had turned about &
                            Drove back, which he suspected were loaded with contraband Goods, I informed him I knew nothing of them, and urged to
                            drive on, he refused; He however made me his prisoner, and sent me to Genl Hazen (Under the Charge of a Corporal) from
                            whom I have in vain solicited leave to go to my Fathers, at New Ark in Order to procure Evidences in
                            my favor, to prevent the Condemnation of my sleigh and Horses—I concieve my Treatment to be exceeding hard
                            and unprecedented—If their was any Crime to be laid to my charge—If going to Bergen was a Civil, or
                            Military Offence, I am willing to answer. I refer my case to your Excellency and doubt not but I shall
                            recieve perfect Justice. I beg leave further to acquaint your Excellency my Furlough is nearly expired. at the expiration
                            of which I should wish to Join my Regiment. I have the Honor to be Your Excellency’s Very Obedt Servant
                        
                            Abrm Kinney
                            Lieut. 2nd Regt Dragoon
                        
                    